       Case 1:18-cv-00033-JPO-OTW Document 109 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GABRIEL MASSEY-SMITH,
                                                                 :
                                      Plaintiff,                 :   No. 18 Civ. 0033 (JPO) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
CAPTAIN O'HARA, et al.,                                          :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of a letter from the pro se Plaintiff requesting that the case

caption be amended to reflect his name as “Gabriel Massey-Smith.” (ECF 105). Additionally,

Plaintiff’s claims against Defendants the City of New York, Captain Brown, and Officers Brown,

Dockery, Lake, Ogletree, Perez, and Sclafani were dismissed by Judge Oetken on April 6, 2020.

(ECF 93). Accordingly, the Clerk of Court is directed to amend the caption of this case to reflect

the caption of this Order. This Order has no effect on Plaintiff’s legal name and only relates to

this action. The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.


         SO ORDERED.



                                                                           s/ Ona T. Wang
Dated: April 27, 2021                                                                 Ona T. Wang
       New York, New York                                                    United States Magistrate Judge




                                                                 1
